Citation Nr: 1004316	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  05-13 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Entitlement to service connection for type 2 diabetes 
mellitus, to include as a residual of exposure to Agent 
Orange. 

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include as a 
residual of exposure to Agent Orange.  

3.  Entitlement to service connection for an asbestos-
related lung disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel

INTRODUCTION

The Veteran served on active military duty from August 1966 
to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which, in part, denied service 
connection for peripheral neuropathy and asbestosis.  An 
October 2004 rating decision denied service connection for 
type 2 diabetes mellitus.  The Veteran perfected appeals 
with respect to these three issues.

The case was previously before the Board in July 2007, when 
it was remanded for the Veteran to be accorded a requested 
hearing.  Following a hearing before a Decision Review 
Officer in September 2007, the case was returned to the 
Board.  In November 2008, the Board denied all three issues.  

In February 2009, the Veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  On September 11, 2009, while the Veteran's case 
was pending, the Court was notified of the Veteran's death.  
In a Memorandum Decision issued in October 2009, the Court 
vacated the Board's decision and dismissed the Veteran's 
appeal to the Court for lack of jurisdiction. 


FINDING OF FACT

The Veteran died in August 2009.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2009); but see Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 
(2009). 
REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As 
provided for in this new provision, a person eligible for 
substitution will include "a living person who would be 
eligible to receive accrued benefits due to the claimant 
under section 5121(a) of this title ...."  The Secretary will 
be issuing regulations governing the rules and procedures 
for substitution upon death.  Until such regulations are 
issued, an eligible party seeking substitution in an appeal 
that has been dismissed by the Board due to the death of the 
claimant should file a request for substitution with the VA 
regional office (RO) from which the claim originated (listed 
on the first page of this decision).  At this point, the 
record does not show that any eligible person has sought 
substitution.



ORDER

The appeal is dismissed.



____________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


